Citation Nr: 0927800	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) that denied 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include schizophrenia.

In December 2007, the veteran appeared at a Central Office 
Board hearing before the undersigned Acting Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By law, assistance to a veteran in processing a claim shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record reveals varying psychiatric complaints 
and diagnoses.  It is unclear from the record whether the 
Veteran began manifesting symptoms of an acquired psychiatric 
disorder during service.  A review of the service treatment 
records reveals a possible suicide attempted in July 1967, 
when the Veteran willingly took methyl salycilate in July 
1967.  Additionally, in October 1968, the Veteran was sent to 
sick bay by the first sergeant of his company.  At that time, 
the Veteran claimed that he was experiencing difficulties 
controlling his temper when corrected.  Mental status 
examination revealed that he was in full control of his 
faculties and well-oriented as to time and place.  The 
examiner concluded that there was no evidence of mental 
pathology and returned him to full duty.  A review of the 
service personnel records reveals that shortly before 
discharge from service the Veteran went absent without leave, 
in August 1969.  Upon separation, in September 1969, clinical 
psychiatric evaluation, however, was within normal limits.  

Post-service VA treatment records demonstrate varying 
diagnoses of psychiatric as well as multiple treatments for 
substance abuse, to include alcohol, cocaine, cannabis, 
heroin, and nicotine.  In September 1986, the Veteran was 
hospitalized for treatment for an adjustment disorder.  The 
examiner noted that the Veteran had an ongoing history of 
self destructive behavior for the past few years.  At that 
time, he felt unable to handle the stress in his marriage.  
He complained of an inability to sleep or eat, aggressive 
behavior, and some suicidal ideation.  Upon VA examination 
dated in December 1994, the Veteran was diagnosed as having 
atypical depression and a history of alcohol abuse was noted.  
Upon hospitalization in September 1996, the Veteran was 
diagnosed as having dysthymia, major depressive disorder, 
substance abuse (alcohol, cocaine, marijuana), and possible 
antisocial personality disorder.  VA treatment records dated 
in February 2001, reveal a diagnosis of schizophrenia.  

It is unclear from the record whether the Veteran's in-
service suicide attempt, anger management complaints, and 
absence without leave were early manifestations of his 
currently diagnosed schizophrenia.  Accordingly, a VA 
examination to determine the nature and etiology of any 
acquired psychiatric disorder would be helpful in the 
adjudication of the claim.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The Veteran should be provided a 
comprehensive VA psychiatric 
examination by a physician 
knowledgeable in psychiatric disorders 
for the purpose of determining the 
nature and etiology of any psychiatric 
disorder(s) found present, to include 
schizophrenia, and, if so, whether any 
are related to the Veteran's active 
service.  In connection with the 
examination, the examiner should be 
provided the claims folder and review 
of the entire claims file should be 
indicated in the examination report.  
All necessary special studies and 
tests, to include appropriate 
psychological testing and evaluation, 
should be accomplished.  The examiner 
should provide an opinion as to whether 
the Veteran meets the criteria for a 
diagnosis of schizophrenia and, if so, 
whether it is at least as likely as not 
(greater than 50 percent probability) 
that any currently diagnosed 
schizophrenia is related to the 
Veteran's active service, to include 
manifesting within a year of discharge 
from service.  The examiner should also 
opine whether the Veteran has any other 
psychiatric disorder that may be 
attributable to the Veteran's active 
service.  The complete rationale of any 
opinion expressed should be provided.

2.	Then, after completion of any other 
development indicated by the statement 
of record, the claim for service 
connection for a chronic acquired 
psychiatric disorder, to include 
schizophrenia should be readjudicated.  
If the benefit sought on appeal are not 
granted to the Veteran's satisfaction, 
an appropriate Supplemental Statement 
of the Case should be issued and he and 
his representative, should be given an 
opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



